Citation Nr: 0507391	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for intervertebral disc syndrome (IDS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1976 to March 
1979.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The RO granted entitlement to service connection for IDS with 
assignment of a 20 percent evaluation effective May 30, 2000, 
date of claim.

In February 2005 the veteran provided oral testimony before 
the undersigned Veterans Law Judge at an in-person hearing in 
Washington, DC.  A transcript of his testimony has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in December 2001.
The Board's review of the evidentiary record discloses that 
the RO has not provided or considered the revised criteria 
for rating spinal disabilities effective September 26, 2003.  
VA medical examinations conducted in September 2002 and March 
2004 show that the examiner did not address functional loss 
due to pain per 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  It should made clear to the 
veteran that he should submit all 
pertinent evidence in his possession.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his IVD since March 2004.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations of the veteran by an 
orthopedic surgeon and a specialist in 
neurological disorders, or other 
available appropriate medical specialists 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of his IDS.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, copies of the previous 
and ALL amended criteria for rating 
disabilities of the spine, and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of their 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

(a) Does the service-connected IDS 
involve only the nerves, or does it also 
involve the muscles and joint structure?
(b) Does the service-connected IDS cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners should so 
indicate.
(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
IDS, the presence or absence of changes 
in condition of the skin indicative of 
disuse due to the service-connected IDS, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected IDS.
(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected IDS, 
and if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected IDS.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the provided 
previous and amended criteria for rating 
disabilities of the spine, and the 
criteria under 38 C.F.R. § 4.40, 4.45, 
4.59.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial evaluation in exces of 20 
percent for IDS.  

In so doing, the VBA AMC should document 
its consideration of the application of 
the previous and all amended criteria for 
rating disabilities of the spine, as well 
as 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2004).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for an initial increased 
evaluation, and may result in a denial.  38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


